                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

JAMES ROBERT BALTZELL,
                                           Case No. 2:18-cv-01539-MO
                   Plaintiff,
                                           ORDER TO DISMISS
      v.

EOCI and OFFICIALS,

                   Defendant.

MOSMAN, District Judge.

      Plaintiff,     an   inmate    at   the   Eastern   Oregon   Correctional

Institution     ( "EOCI"),     brings this civil rights action pursuant

to 42 U.S.C. § 1983. In a separate Order,            the Court has granted

Plaintiff leave to proceed in forma pauperis.              However,   for the

reasons set forth below,          Plaintiff's Complaint is dismissed for

failure to state a claim upon which relief may be granted.                 See

28 U.S.C.   §   1915(e) (2).

Ill


       1 - ORDER TO DISMISS
                                         BACKGROUND

        Plaintiff alleges that on December 27, 2017, he was walking

to his prison's medical unit with a correctional officer when a

"big slab of ice and snow" three or four inches thick slid off

the roof of the facility and hit him on the top of his head. He

claims that several correctional employees witnessed this event

and came to his aid.               He asserts that the incident caused him

"serious        physical,         emotional,        and     possibly             psychological

problems," and that the failure to provide a protective covering

from    falling       ice     amounts     to   an   Eighth        Amendment            violation.

Plaintiff       seeks       injunctive    relief    and money damages                   exceeding

$300,000.00.

                                         STANDARDS

        Pursuant to 28 U.S.C.            § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous,              malicious,   or fails to state a claim upon

which    relief       may    be   granted.     28   U.S.C.        §§        1915 (e) (2) (B)   and

1915A(b}. In order to state a claim,                      Plaintiff's Complaint must

contain sufficient factual matter which,                     when accepted as true,

gives    rise    to     a    plausible    inference        that    defendants            violated

plaintiff's constitutional rights.                  Ashcroft           v.     Iqbal,    556 U.S.

         2 - ORDER TO DISMISS
662,     678    (2009);      Bell Atlantic Corp.                v.    Twombly,      550 U.S.      554,

556-57        (2007).      "Threadbare recitals of the elements of a                            cause

of      action,      supported         by   mere     conclusory             statements,      do     not

suffice." Iqbal, 556 U.S. at 678.

         Dismissal         for   failure      to    state       a     claim    is   proper     if    it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

Washington County,               88 F.3d 804,            806    (9th Cir.      1996);     Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff           is     proceeding       pro      se,        the    Court        construes       his

pleadings         liberally and affords him the benefit of any doubt.

Erickson v.          Pardus,      551 U.S.         89,    94    (2007);       Ortez,    88 F.3d at

806.

                                            DISCUSSION

         As an initial matter, Plaintiff names two Defendants in the

caption        of    his    Complaint,        EOCI        and    "Officials."          Although      he

purports        to bring suit           against other               individuals        and entities

named in the body of his Complaint,                             the Defendants are limited

to those parties named in the caption of the Complaint.                                      Fed. R.

Ci v.    P.    10 (a) .    The term "Officials"                 does    is not sufficient to

name     a     Defendant,        and   EOCI    is    entitled          to    Eleventh Amendment

immunity from suit as an Oregon state agency.                                   See Puerto Rico


          3 - ORDER TO DISMISS
Aqueduct       &     Sewer Auth.      v.    Metcalf    &   Eddy,    Inc.,      506 U.S.             139,

144     (1993).      Accordingly,          Plaintiff fails       to state a           claim upon

which relief may be granted.

        In     addition,       even       assuming    Plaintiff      had      named           a   valid

defendant          in his     Complaint,       he    nevertheless        fails       to       state    a

viable Eighth Amendment failure to protect claim. The conditions

of    imprisonment and the treatment of prisoners are                                 subject         to

scrutiny under the                Eighth Amendment.         Helling      v.    McKinney,             509

U. s.    25,    31     (1993) .    A prison official's             conduct       violates            the

Eighth       Amendment        only    if    two     conditions     are    met.        First,         the

plaintiff          must     allege     a     deprivation     which       is      "sufficiently

serious" when viewed objectively.                       Farmer v.        Brennan,             511 U.S.

825,    834     (1994).       For a claim based on failure to prevent harm,

"the inmate must show that he is incarcerated under conditions

posing a substantial risk of serious harm." Id.

        Second,        the     plaintiff       must     demonstrate           that        a       prison

official       acted      with     deliberate        indifference.       Id.     In       order       to

satisfy        the    standard       of     deliberate     indifference,          a       plaintiff

must     show      that   a    prison official          knew of      and      disregarded             an

excessive risk to inmate health or safety. Id at 837; Johnson v.

Lewis,       217 F.3d 726, 734             (9th Cir. 2000).      "An official's failure

to alleviate a            significant risk that he                 should have perceived


         4 - ORDER TO DISMISS
but    did    not,     while        no    cause    for     commendation,             cannot   under

[Supreme          Court]     cases        be    condemned      as        the    infliction        of

punishment." Farmer, 511 U.S. at 837.

       Nothing        in     the    Complaint          suggests     that       any    person    was

deliberately          indifferent          to     Plaintiff's       well-being          while     he

walked       to     EOCI's         medical      unit.     To      the     contrary,       several

individuals immediately responded to assist him after the piece

of ice came down with no warning.                         Plaintiff characterizes the

prison officials'             culpability as negligence,                  stating that they

"started building this                   structure the very next day"                    and that

"[t] heir         negligence         to    postpone        this     project           until     this

[injurious] accident occurred was unreasonable and unnecessary."

Complaint          (#2) '     p.     7.        "[D]eliberate        indifference          entails

something more than mere negligence.                               . " Farmer, 511 U. S • at

835.   Plaintiff's Eighth Amendment failure                             to protect claim is

therefore dismissed with prejudice and without leave to amend.

       In his        Prayer for Relief,                Plaintiff makes a              request    for

damages      "for      the    suffering          and    neglect     of     my    pain    issues."

However, he fails to identify any individuals who neglected his

pain issues,         nor does he provide any details regarding such an

incident.         Although he currently fails                  to state a valid Eighth

Amendment medical claim,                  the Court allows him leave to do so.


         5 - ORDER TO DISMISS
Plaintiff is advised that in order to prevail on a claim of the

denial of adequate medical care,                    he must allege and prove that

the    responsible     parties    were     deliberately            indifferent    to       his

"serious"      medical needs.      Lopez v.           Smith,    203     F.3d 1122,        1131

(9th Cir. 2000). A showing of medical malpractice or negligence

is not sufficient to state an Eighth Amendment claim. Toguchi v.

Chung, 391 F.3d 1051, 1060 (9 th Cir. 2004).

                                      CONCLUSION

       Based     on   the   foregoing,       IT      IS   ORDERED      that   Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

Plaintiff      wish    to   proceed    with         his   Eighth      Amendment   medical

claim pertaining to his untreated pain and suffering,                             he must

file    an   amended    complaint:       (1)        naming   all    defendants       in    the

caption of his pleading; and              (2)       stating all facts relevant to

how    the   named    defendants      were      deliberately           indifferent        to   a

serious medical need.         Plaintiff is advised that failure to file

an     amended    complaint      within        30     days     shall     result   in       the

dismissal of this proceeding, with prejudice.

       IT IS SO ORDERED.

       DATED this       g    day of November, 2018.



                                         Michael W. Mosman
                                         United States District Judge

        6 - ORDER TO DISMISS
